755 N.W.2d 147 (2008)
In re Skyler Leroy McBRIDE, Alexander Garand McBride, and Sawyer Dale McBride, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Susan McBride, Respondent-Appellant, and
Ronald D. McBride, Jr., Respondent.
Docket No. 137064. COA No. 282243.
Supreme Court of Michigan.
August 26, 2008.
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.